Title: To George Washington from Major General Stirling, 26 February 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


Sir
Middle Brook Febr. 26th 1779

Haveing Carefully perused the two plans for the disipline of the Army which your Excellency was pleased to refer to me I am of opinion that they are Materially the Same, both founded on the most approved Systems now in Use in Europe, and will I think well Answer the purposes of the American Army, the Gentlemen have both had brevity and Simplicity in Veiw. The Baron Stuben in some Instances has been rather too Short, for example, he often Speaks of the Oblique Step, but never describes the execution of it; the other Gentleman does describe it, but in a Way that is not Clear to me; the Baron in one of his plates, delineates the Serpentine March but never describes it; nor the necessity, and very great Use there is in Changeing the direction of the Line of March of the open Column by degrees and not Suddenly in Sharp Angles. The other Gentleman has described the former under the title of Simeons March and the latter he has beautifully and Mathematically demonstrated under the term of the pivot Man’s Conversing along the Arc of a Small Circle, while the Wheeling file moves along the Circumferrence of a larger One. there is a Mistake in the drawing of this Manuvre in one of his plates which I have Corrected in a peice I had Added. there are many Valuable, things in the latter performance which Might with great advantage be ingrafted on the Barons, especially if they were rid of some foreignisms which are quite New to an American Ear, and then if the Baron was in some places a little more explanatory it would be as Complete a System of Military disipline as the Army Could require. I would recommend that both Systems be put into the hands of Baron Stuben who will be best able to Judge what will be most proper to incorporate with His own plan. I have the honor to be your Excellency’s Most Humble Servant
Stirling,
